IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,827-01


                       IN RE LESTER HIDALGO AGUILAR, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                      CAUSE NO. 10697CR IN THE COUNTY COURT
                                OF KINNEY COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed a notice of appeal in Kinney County and it

has not been properly forwarded to the appellate court.

       Respondent, the District Clerk of Kinney County, shall forward Relator’s notice of appeal

to the appropriate appellate court and send a copy of that transmittal notice to this Court or respond

that Relator has not filed a notice of appeal in this cause. See TEX . R. APP . PRO . 25.2(e). This

motion for leave to file will be held. Respondent shall comply with this order within fourteen days

from the date of this order.
                       2

Filed: June 15, 2022
Do not publish